Title: Abigail Adams to John Adams, 13 February 1801
From: Adams, Abigail
To: Adams, John


				
					my Dearest Friend
					Baltimore 13 Fe’by 1801
				
				I arrived here about half after Six, without any accident, but beat and bang’d enough I do not wish for the present, a severer punishment to the Jacobins & half feds who have sent me home at this Season, than to travel the Roads in the san culot stile just now; the Roads were hard frozen points up, all the way. we were 4 hours making our first stage, and then commenced a voilent snow storm. when we made our 2d Stage which was spurriers, we found ourselves so late that we could not stop but to change our Horses, and came through without taking a mouthfull of refreshment. poor little susan streachd herself upon the floor as soon as she got in and fell fast asslepe—
				I am not so weary however as to have lost my curiosity about the fate of the Election, and would give something to know the result
				I shall rest here tomorrow, and the next day pursue my journey. I wish however mr Cranch could overtake me, which he might do if he sits out on sunday. I shall have some difficulty in crossing the Susquahannah— I think I ought to have a Gentleman with me. it is too bad to travel these Roads without—
				hoping you will find them much men[ded] by the 4th March— I conclude / ever Yours
				
					A A
				
			 